Citation Nr: 0202289	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  95-13 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right great toe injury.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral syndrome of the right knee.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluations assigned to residuals of a right 
great toe injury, patellofemoral syndrome of the right knee, 
and lumbosacral strain.

During the appeal process, the veteran changed his residence 
and the RO in New Orleans, Louisiana has assumed jurisdiction 
of his claims.

In April 1997, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of the 
hearing has been associated with the claims file.

In October 1998, the RO granted a 10 percent disability 
evaluation for lumbosacral strain.  However, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 1997 decision/remand the Board referred to the 
RO an issue of service connection for undiagnosed illness 
based on Persian Gulf service.  This matter is again referred 
to the RO for any appropriate action and/or clarification. 

The issue of entitlement to service connection for a right 
hip disorder is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Residuals of a right great toe injury are manifested by 
painful motion.

2.  Patellofemoral syndrome of the right knee is manifested 
by painful motion.

3.  Lumbosacral strain is manifested by no more than mild or 
slight functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a right great toe injury have been met.  38 U.S.C.A. § 1155; 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5283 (2001).

2.  The criteria for a 10 percent evaluation for 
patellofemoral syndrome of the right knee have been met.  
38 U.S.C.A. § 1155; 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 
1155; 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for residuals of a right great toe injury, 
patellofemoral syndrome of the right knee, and lumbosacral 
strain was granted by means of an October 1993 rating 
decision and each assigned a noncompensable evaluation.

In April 1994, the veteran filed a claim for increased 
evaluations for these service-connected disabilities.

An April 1996 VA outpatient treatment report shows that the 
veteran complained of lower back pain for two months.  The 
examiner stated that the lumbar spine was positive for spasm.  
There was no tenderness to percussion of the lower spine.  
Straight leg raising was negative.  The diagnostic impression 
was low back pain.  A May 1996 VA outpatient treatment report 
shows that the veteran complained of back pain.  The examiner 
noted that the veteran had paraspinal spasm bilaterally.  The 
assessment was low back pain.  The following month, the 
veteran was diagnosed with mechanical low back pain.  

A September 1996 VA outpatient treatment report shows that 
the veteran was seen with back pain.  On examination, the 
paraspinals in the lumbar spine were noted to be tender.  
Straight leg raising was negative.  The examiner stated that 
the veteran's sensation was intact and symmetric in the lower 
extremities.  The impression was musculoskeletal low back 
pain.  He reported feeling better after a course of physical 
therapy later that month.

In April 1997, the veteran presented oral testimony before 
the undersigned Board Member.  He stated he had difficulty 
with his right great toe with prolonged walking, standing, or 
running.  He noted he was a police officer and that his job 
was affected by his right great toe.  As to his back, the 
veteran stated that he had extreme pain if he stood for a 
long time and would take Tylenol to relieve the pain.

A March 1998 VA examination report shows that the veteran 
complained of low back pain, right knee pain, and right great 
toe pain.  As to his back, the veteran stated that he 
continued to have pain and stiffness.  He stated that when 
the pain was severe, it would continue until he was able to 
sit and rest.  The veteran noted he had had physical therapy 
for his back, which assisted him with relief of the pain.  He 
described prolonged walking and standing as precipitating 
factors to his low back pain.  The veteran denied using 
crutches or braces or canes as a result of his back pain.  As 
to his right great toe, the veteran stated he had pain, 
stiffness, and swelling in the area.  He noted that standing 
and walking increased his pain and that he would take Tylenol 
to relieve the pain.  The veteran stated he did not use a 
corrective shoe.  As to his right knee, the veteran stated 
that he had knee pain when running, standing, or walking and 
would take Tylenol to relieve the pain.  He stated he had 
stiffness with cold weather.  The veteran reported that his 
knee pain was alleviated by rest.  He stated it interfered 
with his occupation as a police officer when he was required 
to stand for prolonged periods of time.

The examiner stated that upon physical examination, the 
veteran's spine had full range of motion.  He stated the 
veteran had pain with extremes of all ranges and with 
straightening from the bending flexed position.  Posture was 
noted to be within normal limits.  The examiner noted that 
the veteran had tenderness in his sacrum, but no spasms.  
Straight leg raising was negative.  The veteran was able to 
heel-and-toe stand without difficulty.  The examiner noted 
that the veteran's gait was within normal limits and that 
sensation was intact to light touch.  Strength was 5/5 in the 
lower extremities and deep tendon reflexes were 1+ in the 
knees and ankles.  The examiner reported that the veteran's 
great toe had tenderness over the dorsal aspect of the first 
metatarsal phalangeal joint area.  He stated there was also 
pain with compression.  As to the veteran's knee, the 
examiner stated that the veteran had full range of motion, 
negative anterior and posterior drawer signs, negative 
Lachman's, negative varus/valgus stress test, and negative 
McMurray's.  He had tenderness over the lateral anserina 
bursa.  The examiner stated there was no crepitus.  His 
assessment was as follows:

[The veteran] has a lumbar strain.  His 
low back pain originating from 
musculoligamental problems.  His toe is 
status post a sprain now with tenderness 
over the area of his metatarsal 
phalangeal of his great toe on the right 
with the possibility of a neuroma in the 
area.  His knee is status post a 
contusion and currently appears to have a 
bursitis in the anserina bursa.

A September 1998 private medical record shows that the 
veteran complained of back pain for the past seven years.  He 
stated he had intermittent pain usually with prolonged 
sitting and walking.  When pain was severe, he had hamstring 
tightness.  Examination revealed that he veteran had 
45 degrees of flexion.  The examiner stated that the 
veteran's spine was positive for spasm and tenderness.  
Strength was normal.  X-rays shows normal alignment.  The 
recommendation was for the veteran to undergo physical 
therapy.

A September 1998 VA outpatient treatment report shows that 
the veteran reported back pain, which he stated was worse in 
the morning.  The examiner stated that the veteran was 
positive for lumbar paraspinal tenderness but negative for 
straight leg raising.  Muscle strength was 5/5, bilaterally.  
The assessment was lumbar strain.  

An October 1998 private medical record shows that the 
examiner noted that the veteran was able to ambulate without 
an assistive device.  He stated the veteran had normal heel-
to-toe walking and a negative Romberg sign.  He added the 
veteran could squat, kneel, and bend normally. 

A November 1998 VA outpatient treatment report shows that the 
veteran complained of back pain and bilateral great toe pain 
on prolonged standing.  Examination revealed no focal 
tenderness over the spinous process or paraspinal muscles.  
Straight leg raising was negative.  Muscle strength and deep 
tendon reflexes were reported to be normal.  Sensory 
examination was grossly intact.

A February 1999 VA outpatient treatment report shows that a 
computed tomography (CT) scan of the lumbar spine showed 
lateral disc disease at the L2-L3 level could not be excluded 
but otherwise there were no disc protrusions.  A May 1999 
treatment report shows that a magnetic resonance image (MRI) 
of the lumbar spine was normal.  The examiner noted that the 
electromyography was not available, but that the telephone 
report revealed bilateral L5-S1 and L2-L4 radiculopathy with 
active denervation of distal and paraspinal muscles.  
Physical examination revealed no focal tenderness over the 
spinous process or paraspinal muscles.  Straight leg raising 
was negative.  The examiner stated that muscle strength was 
normal in both lower extremities, as were deep tendon 
reflexes.  Sensory examination was grossly intact.  The 
impression was lumbar spine with bilateral L5-S1 and L2-L4 
radiculopathy.

January 2000 and March 2000 VA outpatient treatment reports 
show that the veteran reported that his back was not 
bothering him at those times.  

An August 2000 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  The 
veteran stated that he was a police officer and would try to 
limit running or wrestling with people as much as he could.  
He continued to complain of pain in his lower back, which he 
stated occasionally had stiffness; discomfort in the right 
knee, which had limited range of motion; and pain and 
stiffness in his right big toe.  The veteran reported that 
his back, right knee, and right great toe were stiff in the 
morning and were aggravated in discomfort by prolonged 
standing or prolonged walking.  Physical examination revealed 
no limp by walking.  Toe and heel walking were performed 
without difficulty.  The examiner noted that the range of 
motion of the lumbar spine was performed slowly with 
subjective complaints of discomfort throughout the ranges of 
motion.  He stated that the range of motion of the lumbar 
spine was full with flexion being 80 degrees, extension being 
20 degrees, lateral bending being 25 degrees, and rotation 
being 50 degrees. 

Examination of the right knee revealed no tenderness by 
palpation and no swelling.  The range of motion of right knee 
was 0 degrees to 130 degrees.  The examiner stated that there 
was no laxity of the right knee.  Examination of the right 
great toe revealed flexion to 40 degrees and extension to 30 
degrees.  The examiner stated that palpation over the right 
metatarsophalangeal joint dorsally was slightly tender, and 
he noted that there was a palpable slight osteophyte over the 
dorsal aspect of the first metatarsal head.

The examiner noted that he had reviewed 1998 x-rays of the 
different body parts.  He stated that x-rays of the right 
foot were within normal limits, but noted there was a small 
dorsal osteophyte over the metatarsal bone.  An x-ray of the 
right knee was within normal  limits.  X-rays of the lumbar  
spine were within normal limits.  The diagnoses were chronic 
lower back pain and chronic pain in the right knee and right 
big toe by history.  The examiner added the following 
conclusion:

As far as the pain significantly limits 
[the veteran's] functional ability during 
the flare-ups, this concerned veteran 
reports that he has more discomfort by 
prolonged standing, prolonged walking, or  
by weather changes.  As far as the 
complaint of pain, the veteran  reported 
discomfort throughout the range of motion 
of all the joints tested.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1996, October 1998, July 1999, 
December 1999, and October 2000 supplemental statements of 
the case and the April 1998 rating decision, the RO informed 
the veteran of the evidence necessary to establish higher 
evaluations for residuals of a right great toe injury, 
patellofemoral syndrome of the right knee, and lumbosacral 
strain.  In the April 1995 statement of the case and the 
April 1996 and October 2000 supplemental statements of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claims for increased evaluations for 
his service-connected disabilities.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative, the Veterans of Foreign Wars of the United 
States.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported he had received treatment 
at the VA facility in New Orleans, Louisiana.  The record 
reflects that the RO has obtained treatment records from that 
facility, dated between 1994 and 2000.  The veteran reported 
he had received private treatment at the Tulane Medical 
Center.  The record reflects that both the RO and the veteran 
obtained treatment records from that facility and that they 
are associated with the claims file.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his service-connected disabilities that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Residuals of a right great toe injury

Under Diagnostic Code 5283, moderate malunion or nonunion of 
tarsal or metatarsal bones warrants a 10 percent evaluation; 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones warrants a 20 percent evaluation; and severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2001). 

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

38 C.F.R. § 4.59 (2001) states that the intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for residuals of a right great toe 
injury.  In April 1997, the veteran testified that he had 
difficulty with his right great toe with prolonged walking, 
standing, or running.  In a March 1998 VA examination report, 
the examiner stated that the veteran had tenderness over the 
dorsal aspect of the first metatarsal phalangeal joint and 
pain with compression.  In an August 2000 VA examination 
report, the examiner stated that the right great toe had 
40 degrees of flexion and 30 degrees of extension.  The 
examiner stated that palpation over the metatarsophalangeal 
joint was slightly tender.  The Board finds that the above-
described clinical findings establish that the veteran has 
periarticular pathology productive of painful motion in the 
right great toe (which the veteran has corroborated with his 
complaints of pain) that warrants a 10 percent evaluation.  
See 38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).

The Board must now determine whether an evaluation in excess 
of 10 percent for the service-connected residuals of a right 
great toe injury is warranted and finds that it is not.  
Considering Diagnostic Code 5283, the veteran's symptoms do 
not approximate moderately severe malunion or nonunion of the 
metatarsal bones to warrant a 20 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5283.  Here, the veteran 
has a painful toe.  No medical professional has stated that 
the tarsal or metatarsal bones have malunion or nonunion, and 
the veteran's level of disability cannot approximate a 
20 percent evaluation under Diagnostic Code 5283, even by 
analogy.  The veteran's main complaint of pain is with 
prolonged walking, standing, or running.

Considering Diagnostic Code 5284, the veteran does not have a 
foot injury; rather, he has a toe injury.  If rated on par 
with a foot injury, the disorder would be no more than 
slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The VA 
examiners have described minimal findings as to the veteran's 
great toe-mostly that the veteran has pain, which is 
contemplated by the 10 percent evaluation granted in this 
decision.  Thus, no more than a 10 percent evaluation is 
warranted.  

In making the determination that the veteran's residuals of a 
right great toe injury are no more than 10 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (addressing 38 C.F.R. 
§§ 4.40, 4.45). However, Diagnostic Code 5283 is not 
predicated on loss of range of motion, and thus DeLuca does 
not apply to the veteran's claim for an increased evaluation.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board is 
aware that the nature of the service-connected disability 
that is rated under Diagnostic Code 5284 will determine 
whether DeLuca is applicable.  Here, there are no Diagnostic 
Codes which specifically address limitation of motion of the 
toe, and the Board finds that the veteran's service-connected 
residuals of a right great toe injury should not be evaluated 
based upon limitation of motion.  Thus, DeLuca would not be 
applicable regardless of the Diagnostic Code assigned to the 
service-connected disability.  Moreover, there is no other 
weakness or incoordination or similar symptoms or findings 
reflective of more than the slight functional impairment 
considered in the award of the 10 percent rating. 

The Board is aware that there has been a finding of neuroma 
in the veteran's right great toe, which may be the cause of 
the veteran's pain; however, the Board has resolved all 
reasonable doubt in favor of the veteran in granting the 
10 percent evaluation.  38 C.F.R. § 3.102 (2001).

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected residuals 
of a right great toe injury were worse than the 
noncompensable evaluation contemplated, the Board agrees and 
has granted a 10 percent evaluation.  To the extent that he 
has implied that the service-connected disability warrants 
more than a 10 percent evaluation, the Board finds that the 
medical findings do not establish that the veteran has any 
more than slight functional impairment of the right foot 
related to the service-connected toe.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 

B.  Patellofemoral syndrome of the right knee

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for patellofemoral syndrome of the 
right knee.  At the March 1998 VA examination, the veteran 
reported that he had knee pain when running, standing, or 
walking.  The examiner found that the veteran had full range 
of motion, but diagnosed bursitis in the anserina bursa.  In 
the August 2000 examination report, the examiner stated that 
the veteran's range of motion of the right knee was 0 degrees 
to 130 degrees and that the veteran complained of discomfort 
throughout the range of motion.  Although the March 1998 VA 
examination report showed no findings of pain in the right 
knee, the veteran had complained of pain, which he is 
competent to report.  Additionally, in the August 2000 VA 
examination report, the examiner noted that the veteran's 
range of motion was 0 degrees to 130 degrees.  Full range of 
motion of the knee is from 0 degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2001).  This establishes that the 
veteran had a lack of 10 degrees of flexion at the time of 
the examination.  The examiner noted in the report that the 
veteran complained of discomfort throughout range of motion 
testing.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the clinical findings establish 
that the veteran has periarticular pathology productive of 
painful motion in the right knee and grants a 10 percent 
evaluation.  See 38 C.F.R. 4.59; Ferguson, 1 Vet. App. 428; 
Martin, 1 Vet. App. 411.

The Board must now determine if an evaluation in excess of 
10 percent is warranted for the patellofemoral syndrome of 
the right knee and finds that it is not.  Consideration of 
the veteran's right knee disability under Diagnostic Code 
5257 is not appropriate, as medical professionals have stated 
that the veteran does not have any laxity in the right knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Additionally, 
the veteran has not reported that he has laxity in his right 
knee.  Range of motion of the knee has been reported as 
0 degrees to 130 degrees.  Such ranges of motion would not 
warrant an evaluation in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260.  

Considering DeLuca, the Board finds that an evaluation in 
excess of 10 percent for the right knee is not warranted 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  DeLuca, 8 Vet. App. 
202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has no 
instability in the right knee.  The veteran has reported 
discomfort with prolonged standing and walking.  His range of 
motion of the knee has been reported as being full and being 
from 0 degrees to 130 degrees.  In the August 2000 VA 
examination report, the examiner stated that the veteran 
complained of discomfort throughout range of motion testing.  
In order to warrant an evaluation in excess of 10 percent for 
limitation of flexion, there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Again, the veteran's 
limitation of flexion has been reported to be 130 degrees.  
This does not establish that the service-connected 
patellofemoral syndrome of the right knee is any more than 
10 percent disabling.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected 
patellofemoral syndrome of the right knee was worse than the 
noncompensable evaluation contemplated, the Board agrees and 
has granted a 10 percent evaluation.  To the extent that he 
has implied that the service-connected disability warrants 
more than a 10 percent evaluation, the Board finds that the 
medical findings do not establish that the veteran has any 
more than slight functional impairment of the right knee.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

C.  Lumbosacral strain

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
lumbosacral strain.  The veteran has complained of 
intermittent back pain.  The treatment reports show that the 
veteran has more severe pain on some days than on others.  
Some treatment reports showed that the veteran stated that he 
had no problems with his back at that time.  At the time of 
the March 1998 VA examination, the veteran had full range of 
motion of the spine.  The examiner noted that the veteran had 
pain with extremes of all ranges and tenderness in the 
sacrum.  He stated there were no spasms.  Straight leg 
raising has consistently been reported as negative.  The 
evidence has established that the veteran has disc disease at 
L2-L3 and has radiculopathy at L5-S1 and L2-L4.  At the time 
of the August 2000 examination report, the examiner stated 
that the veteran's range of motion of the lumbar spine was 
full, but that the veteran reported discomfort during the 
testing.  The above-described symptoms are indicative of no 
more than a 10 percent evaluation under Diagnostic Codes 
5292, 5293, and 5295.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295.

The Board finds that the veteran's limitation of motion has 
not been shown to be any more than slight.  Although the 
specific ranges of motion were not reported in the March 1998 
VA examination report, the examiner stated that the range of 
motion was full.  At the time of the August 2000 VA 
examination, the veteran's range of motion was 80 degrees of 
flexion, 20 degrees of extension, 25 degrees of lateral 
bending, and 50 degrees of rotation.  Although a September 
1998 VA outpatient treatment report shows that the veteran 
had 45 degrees of flexion, this is an isolated finding; the 
vast majority of the records show no more than slight 
limitation of motion of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Additionally, although there have been findings of muscle 
spasm in the veteran's spine, these have been occasional, and 
no spasm was found on compensation examinations.  Moreover, 
no loss of lateral spine motion in a standing position such 
as to warrant a 20 percent evaluation under Diagnostic Code 
5295 has been shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Considering Diagnostic Code 5293, the evidence does 
not establish that the veteran has moderate intervertebral 
disc syndrome with recurrent attacks.  An electromyography 
shows that the veteran has radiculopathy, but sensory 
examinations have consistently been reported as intact, with 
5/5 motor strength and intact deep tendon reflexes.  No 
significant neurological deficit has been demonstrated.  
Based on the evidence of record, the veteran's lumbosacral 
strain is no more than 10 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has pain with range of motion, which level of pain varies.  
Again, as stated above, treatment reports show complaints of 
severe pain on some days and no pain on others.  A 10 percent 
evaluation contemplates pain on motion and contemplates 
exacerbations of the service-connected disability.  See 
38 C.F.R. § 4.1 (2001) (veteran's disability evaluation 
encompasses compensation for considerable loss of working 
time from exacerbations or illnesses).  The veteran has 
indicated that when he has flare-ups, he will rest, which 
will relieve his pain.  The Board finds that the functional 
impairment described in the examination reports and by the 
veteran is indicative of no more than mild or slight 
functional impairment due to pain or any other factor, and 
thus no more than a 10 percent evaluation is warranted.  The 
evidence of record establishes that the actual limitation of 
motion and the functional equivalent of limitation of motion 
are identical and are no more than mild or slight.

The veteran is competent to report his symptoms.  To the 
extent that he stated that his service-connected lumbosacral 
strain was worse than the noncompensable evaluation, the RO 
agreed and granted a 10 percent evaluation in an October 1998 
rating decision.  However, to the extent that the veteran has 
described that his low back pain warrants an evaluation in 
excess of 10 percent, the medical findings do not support his 
contentions.  Some examiners have reported pain on percussion 
of the lumbar spine-others have stated that there was no 
pain.  The Board finds that the veteran's intermittent pain 
in his lumbar spine is indicative of a disability that is no 
more than 10 percent disabling.  The preponderance of the 
evidence is against his claim for an evaluation in excess of 
10 percent for lumbosacral strain, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

D.  Extraschedular consideration

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary for Benefits or Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The RO 
determined that the case should not be referred for 
extraschedular consideration.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
right great toe injury is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation for patellofemoral 
syndrome of the right knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling is 
denied.


REMAND

In a June 2001 rating decision, the RO denied service 
connection for a right hip disorder.  In the January 2002 
informal hearing presentation, the veteran's representative 
asserted that such claim was inextricably intertwined with 
the issues on appeal.  The Board does not agree with his 
assertion; however, it has construed the January 2002 
informal hearing presentation as a valid notice of 
disagreement.  See 38 C.F.R. § 20.201 (2001).  As a result of 
this finding, this claim must be remanded for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to service connection for a 
right hip disorder.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2001).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

